         Case 2:18-cv-02524-GEKP Document 25 Filed 10/09/18 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Andrew R. Perrong                                     )
                                                      )
                    Plaintiff,                        )       Civil Action
                                                      )
                        vs.                           )       No. 2:18-cv-2524
                                                      )
Charles C. McAveney, et. al.                          )
                 Defendants                           )


                    NOTICE OF DISMISSAL OF ALL DEFENDANTS:

COMES NOW Plaintiff ANDREW R. PERRONG, and hereby voluntarily dismisses this case

against all Defendants, pursuant to Rule 41(a)(l)(A)(i) of the Federal Rules of Civil Procedure, as

no party has filed an answer or a motion for summary judgement. In accord with Rule

41(a)(1)(B), such a dismissal is being made WITH PREJUDICE, with each party to bear its own

fees and costs.



Dated: October 9, 2018

                                                                            /s/ Andrew R. Perrong
                                                                                Andrew R. Perrong
                                                                                  Plaintiff, Pro-Se
                                                                          1657 The Fairway #131
                                                                           Jenkintown, PA 19046
                                                                                     215-791-6957
                                                                                Fax: 888-329-0305
                                                                         andyperrong@gmail.com
